Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 14-30, 32-34 are allowed.
The following is an examiner's statement of reasons for allowance:

With regards to claim 14, none of the prior art teaches or suggests, alone or in combination, “providing a wafer with an orientation mark at a first crystal orientation represented by a family of Miller indices comprising, wherein i2 + j2 + k2 = 2; and mounting a first chip and a second chip on the wafer through a circuit layer, wherein the circuit layer includes a plurality of conductive bumps, wherein a first edge of the first chip and a second edge of the second chip are adjacent to each other, forming a boundary extending in a direction between the first edge and the second edge, and the direction is not parallel to the first crystal orientation.” in the combination required by the claim.
Claims 14-22 are allowed by virtue of their dependency on the independent claim 1

With regards to claim 23, none of the prior art teaches or suggests, alone or in combination, “providing a wafer comprising a crystal orientation represented by a family of Miller indices <IJK>, comprising, wherein i2 + j + k2 = 2; and mounting a first chip on the wafer through a circuit layer, wherein the circuit layer includes a plurality of conductive bumps, wherein a first edge of the first chip is arranged in a direction, the direction is not parallel to the crystal orientation, and the first chip includes a plurality of conductive pads facing and electrically connected to the circuit layer.”

Claims 24-29 are allowed by virtue of their dependency on the independent claim 18.


With regards to claim 30, none of the prior art teaches or suggests, alone or in combination, “providing a wafer comprising a crystal orientation represented by a family of Miller indices comprising, wherein i2 + j2 + k2 = 2; and electrically connecting a first chip, a second chip and a third chip to the wafer through a circuit layer, wherein the circuit layer includes a plurality of conductive bumps, wherein the second chip and the third chip are disposed adjacent to different sides of the first chip, a first boundary is formed between the second chip and the first chip extending in a first direction, and a second boundary is formed between the third chip and the first chip extending in a second direction, a first included angle between the first direction and the crystal orientation is greater than 0 degree and less than 90 degrees, and a second included angle between the second direction and the crystal orientation is greater than 0 degree and less than 90 degrees.” in the combination required by the claim.
Claims 32-34 are allowed by virtue of their dependency on the independent claims.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DMITRIY YEMELYANOV whose telephone number is (571)270-7920. The examiner can normally be reached M-F 9a.m.-6p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DMITRIY YEMELYANOV/Examiner, Art Unit 2891   

/MATTHEW C LANDAU/Supervisory Patent Examiner, Art Unit 2891